The respondent, Moe Goldstein, is disbarred from the date of the entry and service of a certified copy of the order to that effect to be entered herein. And the said respondent, Moe Goldstein, is hereby commanded hereafter to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another, and is hereby forbidden to perform any of the following acts for compensation or reward, to wit: (1) To appear as an attorney or counselor at law before *800any court, judge, justice, board, commission or other public authority; (2) to give to another an opinion as to the law or its application, or any advice in relation thereto. All concur.